Exhibit 5.1 150 Third Avenue South, Suite 2800 Nashville, TN37201 (615) 742-6200 July 28, 2011 Acxiom Corporation 601 E. Third Street Little Rock, Arkansas 72201 RE: REGISTRATION STATEMENT ON FORM S-8 OF SHARES OF COMMON STOCK PAR VALUE $0.10 PER SHARE, OFFERED PURSUANT TO THE 2 Ladies and Gentlemen: We have acted as your counsel in the preparation of a Registration Statement on Form S-8 (the “Registration Statement”) relating to the 2011 Nonqualified Equity Compensation Plan of Acxiom Corporation (the “Plan”) filed by you with the Securities and Exchange Commission, covering an aggregate of 502,217 shares (the “Shares”) of common stock, $0.10 par value, issuable pursuant to the Plan. In so acting, we have examined and relied upon such records, documents, and other instruments as in our judgment are necessary or appropriate in order to express the opinions hereinafter set forth and have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and the conformity to the original documents of all documents submitted to us as certified or photostatic copies. Based upon the foregoing, we are of the opinion that the Shares, when issued pursuant to and in accordance with the Plan, will be validly issued, fully paid, and non-assessable. We hereby consent to the use of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ Bass, Berry & Sims PLC
